Citation Nr: 0615907	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  06-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for a low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1995 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied an evaluation in excess 
of 20 percent for the veteran's service connected low back 
strain.  

In a December 2005 rating decision, the Wilmington, Delaware 
RO granted a separate evaluation for an excisional scar at 
the lumbar area.  The veteran has not, however, filed a 
notice of disagreement with the RO to either the rating or 
effective date assigned.  Hence, this issue is not currently 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran requested a videoconference hearing before the 
Board of Veterans' Appeals in January 2006.  Under these 
circumstances, the RO must schedule the veteran for that 
hearing.  38 C.F.R. §§ 20.700, 20.704 (2005).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a video conference 
hearing.  The RO should also inform the 
veteran of the rights associated with the 
hearing and the rights which he is 
waiving in electing that type of hearing.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





